Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 9 are objected to because of the following informalities: 

	• In claim 3, line 6 “characterisation” should be spelled “characterization” 
	• In claim 9, lines 6, 7, and 8, “optimised” should be spelled “optimized” 
	• In claim 9, line 6, “utilisation” should be spelled “utilization” 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 10 recite “a first mathematical rule from the first parameter data and the characteristic value data.”  The original disclosure does not provide an algorithm or explanation for how the rule is “from” the first parameter data and the characteristic value data.  For example, paragraph [0072] of the original disclosure provides .  
	Claims 1 and 10 further recite “a second mathematical rule from the second parameter data.”  The original disclosure does not provide an algorithm or explanation for how the rule is “from” the second parameter data.  For example, paragraph [0076] of the original disclosure provides that the second parameter data can include the reaction times of service personnel; however, it is not clear how a rule is obtained from the reaction times of service personnel (e.g., 24 hours).  
	Claims 1 and 10 further recite “a third mathematical rule from the state index and the criticality index.”  The original disclosure does not provide an algorithm or explanation for how the rule is “from” t the state index and the criticality index.  It is not clear how a rule is obtained from the reaction times of service personnel (e.g., 24 hours).
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	As discussed above, claims 1 and 10 recite “a first mathematical rule from the first parameter data and the characteristic value data.”  It is unclear how the first mathematical rule is “from” the parameter and characteristic value data.  The metes and bounds of the claim is unclear because the claim could mean, for example, that the data includes the first mathematical rule and the first mathematical rule is extracted “from” the data; or it could mean that the first mathematical rule is 
 	Claims 1 and 10 further recite “a second mathematical rule from the second parameter data.”  It is unclear how the second mathematical rule is “from” parameter data.  The metes and bounds of the claim is unclear because the claim could mean, for example, that the data includes the second mathematical rule and the second mathematical rule is extracted “from” the data; or it could mean that the second mathematical rule is derived “from” and/or “based on” the parameter data.  Examiner interprets claim 1 as if the second mathematical rule is derived “from” and/or “based on” the parameter data.
	Claims 1 and 10 further recite “a third mathematical rule from the state index and the criticality index.”  It is unclear how the third mathematical rule is “from” indices.  The metes and bounds of the claim is unclear because the claim could mean, for example, that the indices includes the third mathematical rule and the third mathematical rule is extracted “from” the indices; or it could mean that the third mathematical rule is derived “from” and/or “based on” the indices.  Examiner interprets claim 1 as if the third mathematical rule is derived “from” and/or “based on” the indices.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 11 recites “[t]he electrical system according to claim 10, wherein the control system is so constructed that it can perform a method configured in accordance with claim 1.”  It is unclear whether the control system performs only the steps in claim 10 or both the steps in claim 10 and in claim 1.  In addition, it is also unclear whether the claim 11 further limits claim 10.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites the limitation "The electrical system" in line 1 and “the electrical operating equipment” in line 2. There is insufficient antecedent bases for these limitations in the claim. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Patents must issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) as indefinite.  The term “(N-x) criterion” is not a term of art and does not have a plain meaning.  Therefore, the claim is indefinite.  Examiner suggests that Applicant amend the claim to define the term “(N-x) criterion.”
	Claim 8 further recites in lines 5-6 that “a fulfilment of the (N-x) criterion is checked in dependence on time t in that a function for prediction of the anticipated network state is used.”  It is not clear how the function for prediction of the anticipated network state is used to check whether the fulfilment of the (N-x) criterion is in dependence on time t.  How does the prediction of the anticipated network state affect whether or not the fulfilment of the (N-x) criterion is in dependence on time t?  Further clarification is required.  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 recites a mental process because the claim recites a method that predetermines a future instant, determines first parameter data, second parameter data, characteristic value data, a predicted state index, a criticality index, an expanded state index, and carries out a predictive assessment of stability and/or serviceability for the future instant.  This is a method of evaluation that can be performed in the human mind. For instance, a future instant can be predetermined (next Monday), data related to an electrical system can be determined or collected, and an assessment and be carried out based on the data (the electrical system is predicted to fail).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally link the concepts of predetermining a future instant, determining data, and carrying out an assessment based on the data to the field of electrical usage planning.  Simply linking the abstract idea to a particular field of use is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than generally linking the use of a judicial exception to a particular field of use. This cannot provide an inventive concept. The claim is not patent eligible.

	Claim 10 recites a mental process because the claim recites a method that predetermines a future instant, determines first parameter data, second parameter data, characteristic value data, a predicted state index, a criticality index, an expanded state index, and carries out a predictive assessment of stability and/or serviceability for the future instant.  This is a method of evaluation that 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of predetermining a future instant, determining data, and carrying out an assessment based on the data in a computer environment.  The claimed control system is recited at a high level of generality and is merely invoked as a tool to perform the claimed method (i.e., the predetermining, determining, and assessment steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concepts of predetermining a future instant, determining data, and carrying out an assessment based on the data. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claim 11 is directed to substantially the same abstract idea as claim 10 and is rejected for substantially the same reasons.  Claim 11 adds the additional element wherein the control system is constructed to perform the method of claim 1.  The claim as a whole merely describe how to generally 
	Claim 12 further narrows the abstract idea of claim 10 by e.g., providing a list of electrical operating equipment (e.g., transformer, switch, line).  Claim 12 does not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claim 12 describes neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle (WO 2009042581) in view of Shankar (Fuzzy Approach to Critical Bus Ranking under Normal and Line Outage Contingencies; Advanced Computing, CCSIT Proceedings, Part III, Jan 2011).
	Regarding Claim 1, Nasle teaches a method for usage planning of electrical operating equipment of an electrical system for supplying energy, wherein in the method:  a future instant is predetermined ([0157] “Overall system reliability indices can include power interruption index, power supply average MW curtailment, power supply disturbance index, power energy curtailment index, 
	for each of the electrical operating equipment:  first parameter data describing the technical nature of the respective electrical operating equipment are determined ([0240] “configuration data … can include … connectivity information (i.e., the electrical connectivity between the various virtual system model components and/or the data connectivity with the sensors monitoring those components) and/or equipment specific information such as bus or branch specific equipment type (e.g., generator, circuit breaker, transformer, motor, fuse, static load, etc.)”);
	second parameter data describing the relevance of the respective electrical operating equipment in comparison with the remaining electrical operating equipment are determined ([0064] “power quality models used to determine voltage;” para. [0077] of Applicant’s disclosure provides that “the second parameter data of an operating means include the voltage level of the operating means”);
	characteristic value data of the respective electrical operating equipment are determined ([0051] “the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc.” para. [0111] of Applicant’s disclosure provides that characteristic value data include temperature);
a predicted state index representing a predicted state of the respective electrical operating equipment for the future instant is determined using a first mathematical rule from the first parameter data and the characteristic value data of the respective electrical operating equipment ([0063] “Simulation engine 208 operates on complex logical models 206 of facility 102.  These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data;” [0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity”);
	an expanded state index representing a predicted risk analysis of the respective electrical operating equipment is determined using a third mathematical rule from the state index and the criticality index of the respective electrical operating equipment ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined. The inputs used in step 1502 can comprise power flow data, e.g., network connectivity, loads, generations, cables/transformer impedances, etc., which can be obtained from the predicted values generated in step 1008, reliability data associated with each power system component, lists of contingencies to be considered, which can vary by implementation including by region, site, etc., customer damage (load interruptions) costs, which can also vary by implementation, and load duration curve information. Other inputs can include failure rates, repair rates, and required 
	for the electrical system a predictive assessment of stability and/or serviceability for the future instant is carried out on the basis of the expanded state index ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined;” the “process for analyzing the reliability of an electrical power distribution and transmission system” and “reliability data” teach the claimed “predictive assessment” and “expanded state index,” respectively).  
	Nasle does not explicitly teach, however Shankar teaches a criticality index is determined using a second mathematical rule from the second parameter data of the respective electrical operating equipment (pg. 5, para. 3 “Criticality index is computed based on severity of LF index and voltage profiles”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a criticality index using voltage profiles (second parameter data) as taught in Shankar with the method for management of an electrical system of Nasle with the motivation to enable the system to rank electrical components based on predicted failure/reliability (Shankar, abstract).
	Regarding Claim 4, Nasle teaches wherein: characteristic values corresponding to characteristic value data of a transformer comprise a load current, and/or a temperature of transformer insulating oil, and/or an ambient temperature, and/or a gas concentration in the transformer insulating oil, and/or an instantaneous performance of the transformer ([0038] “Figure 23 is an example process for real-time three-dimensional (3D) visualization of the health, reliability, and performance of an electrical   
	Regarding Claim 7, Nasle teaches wherein: Page 6 of 10Filed July 23, 2019Attorney Docket No. 817133 the second parameter data are stored in a central databank system or a network node databank ([0070] “real-time data, as well as trending produced by analytics engine 118 can be stored in a real-time data acquisition database 132;” [0102] “receive ‘real-time’ data from sensors interfaced with the monitored system via the data acquisition hub (or, alternatively directly from the sensors) …  the values are in units of electrical power output (i.e., current or voltage) from an electrical power generation or transmission system;” [0263] “The real-time historical data trending database 2902 can be configured to store the real-time data output … including but not limited to … Voltage”).
	Regarding Claim 10, Nasle teaches an electrical system for supplying energy, the electrical system comprising: a plurality of electrical operating equipment ([0001] “The embodiments described herein relate generally to computer modeling and management of electrical power systems;” [0174] “Examples of static components in an electrical system include but are not limited to transformers, cables, overhead lines, reactors, static capacitors, etc.”); and 
	a control system, which is coupled to the electrical operating equipment, wherein the control system is configured to execute a method for usage planning of the electrical operating equipment ([0082] “the central analytics server 422 can function to monitor and control a monitored system”),
	wherein in the method the control system:  Page 7 of 10predetermines a future instant ([0157] “Overall system reliability indices can include power interruption index, power supply average MW curtailment, 
	for each of the electrical operating equipment determines first parameter data describing a technical nature of the respective electrical operating equipment ([0240] “configuration data … can include … connectivity information (i.e., the electrical connectivity between the various virtual system model components and/or the data connectivity with the sensors monitoring those components) and/or equipment specific information such as bus or branch specific equipment type (e.g., generator, circuit breaker, transformer, motor, fuse, static load, etc.)”);
	determines second parameter data describing a relevance of the respective electrical operating equipment compared with the remaining electrical operating equipment ([0064] “power quality models used to determine voltage;” para. [0077] of Applicant’s disclosure provides that “the second parameter data of an operating means include the voltage level of the operating means”);
	determines characteristic value data of the respective electrical operating equipment ([0051] “the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc.” para. [0111] of Applicant’s disclosure provides that characteristic value data include temperature);
determines a predicted state index, which represents a predicted state of the respective
electrical operating equipment for the future instant, using a first mathematical rule from the first parameter data and the characteristic value data of the respective electrical operating equipment ([0063] “Simulation engine 208 operates on complex logical models 206 of facility 102.  These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data;” [0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity”);
	determines an expanded state index, which represents a predicted risk analysis of the respective electrical operating equipment, with using a third mathematical rule from the predicted state index and the criticality index of the respective electrical operating equipment ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined. The inputs used in step 1502 can comprise power flow data, e.g., network connectivity, loads, generations, cables/transformer impedances, etc., which can be obtained from the predicted values generated in step 1008, reliability data associated with each power system component, lists of contingencies to be considered, which can vary by implementation including by region, site, etc., customer damage (load interruptions) costs, which can also vary by implementation, and load duration curve information. Other inputs can include failure rates, repair rates, and required 
	for the electrical system; performs a predictive assessment of a stability and/or a serviceability for the future instant on the basis of the expanded state index ([0153] “Figure 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system in accordance with one embodiment. First, in step 1502, reliability data can be calculated and/or determined;” the “process for analyzing the reliability of an electrical power distribution and transmission system” and “reliability data” teach the claimed “predictive assessment” and “expanded state index,” respectively).  
	Nasle does not explicitly teach, however Shankar teaches determines a criticality index C using a second mathematical rule from the second parameter data of the respective electrical operating equipment (pg. 5, para. 3 “Criticality index is computed based on severity of LF index and voltage profiles”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a criticality index using voltage profiles (second parameter data) as taught in Shankar with the method for management of an electrical system of Nasle with the motivation to enable the system to rank electrical components based on predicted failure/reliability (Shankar, abstract).
	Regarding Claim 11, Nasle and Shankar teach the electrical system according to claim 10, wherein the control system is so constructed that it can perform a method configured in accordance with claim 1 (see rejection of claims 1 and 10, above).

Claim 12, Nasle teaches the electrical system for supplying energy, wherein the electrical operating equipment comprises a transformer, and/or a power switch, and/or, an isolating switch, and/or a power line ([0174] “Examples of static components in an electrical system include but are not limited to transformers, cables, overhead lines, reactors, static capacitors, etc.”).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Hyde (U.S. Patent No. 9,412,515).
	Regarding Claim 2, Nasle teaches wherein:  an adapted usage planning of the electrical operating equipment is produced from the predictive assessment (0157] “Overall system reliability indices … are indicators of the overall adequacy of the composite system to meet the total system load demand and energy requirements and can be extremely useful for the system planner and management, allowing more informed decisions to be made both in planning and in managing the system”).
	Nasle does not explicitly teach, however Hyde teaches handling recommendations for operating management of the electrical system are produced on the basis of the usage planning (Claim 1 “outputting electric vehicle wireless electrical energy charger advisement information to the one or more electric vehicle wireless electrical energy chargers based upon the electricity provider information and based upon the electric vehicle wireless electrical energy charger planning 
information”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the recommendations based on usage planning in Nasle with the electrical energy charger advisements based on electrical energy charger planning information in Hyde.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution 
	Regarding Claim 9, Nasle and Hyde teach the limitations of claim 2 as discussed above.  Nasle further teaches wherein: the handling recommendations comprise intervention in a network topology and/or switching-on of at least one of the electrical operating equipment and/or switching-off of at least one of the electrical operating equipment and/or optimised capacity utilisation of the electrical operating equipment and/or an optimised maintenance concept and/or an optimised repair concept and/or operation of the electrical operating equipment for improved stability and/or serviceability ([0070] “this model can be used to allow a system designer to make hypothetical changes to the facility and test the resulting effect, without taking down the facility or costly and time consuming analysis. Such hypothetical can be used to learn failure patterns and signatures as well as to test proposed modifications, upgrades, additions, etc., for the facility”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Feng (U.S. Patent Application Publication No. 2016/0252401).
	Nasle teaches wherein:  physical risk groups comprising mechanics and/or thermics and/or dielectrics and/or a tap changer and/or a bushing and/or cooling and/or further groups are formed for creating the first mathematical rule; specific mathematical models for state analysis and characterisation are used for forming the individual risk groups ([0194] “receive input data related to power flow, e.g., network connectivity, loads, generations, cables/transformers, impedances, etc., power security, contingencies, and capacity assessment model data and can produce as outputs data related to the predicted and designed total system capacity, available capacity, and present capacity. This information can be used to make more informed decisions with respect to management of the facility.”  The “input data” and “capacity assessment model data” teach the claimed “further groups” and “mathematical models,” respectively).
the first mathematical rule comprises a thermal ageing model of a transformer or of an overhead line and/or rules for modelling a mechanical load in a transformer and/or rules for DGA analysis ([0033] “calculating an aging acceleration factor FAA for the transformer 12 using the estimated hot-spot temperature obtained from the dynamic thermal
model 28”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal aging model of the transformer as taught in Feng with the first mathematical rule of Nasle with the motivation to predict the state of the transformer (Feng [0031] – [0033]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Podoleanu (U.S. Patent Application Publication No. 2011/0109911).
	Nasle does not explicitly teach, however Podoleanu teaches wherein:  scanning rates between two measuring instants for determination of parameter data, comprising at least one of the first parameter data and the second parameter data, are greater by several orders or magnitude than the scanning rates between two measuring instants for determination of the characteristic value data ([0008] “In terms of line rate, TD-OCT could reach fast line scanning rates using resonant scanners (16 kHz). This is 2-7 times less than the scanning rate of modern line scan cameras used in channeled spectrum (CS)-OCT and more than an order of magnitude smaller than the rate achievable using swept source (SS)-OCT”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the scanning rates in Nasle with the scanning rates in Podoleanu.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield an electrical usage planning system where the scanning rates for determination .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Jiang (U.S. Patent Application Publication No. 2014/0122003) and Joe (U.S. Patent Application Publication No. 2015/0066407).
	Nasle teaches the second parameter data of the respective electrical operating equipment comprise a voltage level of the respective electrical operating equipment and/or costs for the respective electrical operating equipment exchange and/or reaction times of service personnel and/or a topology of sections of the electrical system connected with the respective electrical operating equipment and/or a supply reliability of the sections of the electrical system connected with the respective electrical operating equipment and/or an importance of the respective electrical operating equipment for an end customer and/or a redundancy of the sections of the electrical system connected with the respective electrical operating equipment and/or economic and/or ecological consequences of failure of the respective electrical operating equipment ([0064] “power quality models used to determine voltage”).
	Nasle does not explicitly teach, however Jiang teaches wherein: the first parameter data of the respective  electrical operating equipment comprise an open-circuit voltage of the respective
electrical operating equipment and/or a short-circuit voltage of the respective electrical operating equipment and/or data ([0011] “A prediction method for power generation … the mathematical relation may comprise … an open-circuit voltage and the second physical quantity may be a short-circuit current”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parameter data including open-circuit voltage as taught in Jiang 
	Nasle does not explicitly teach, however Joe teaches which are determined by visual inspection, of the respective electrical operating equipment ([0182] “the control unit 130 may store the determined open circuit voltage of the secondary battery 110 in the storage unit 170, and/or 
displays the determined open circuit voltage on the display unit 180 as a graphic interface”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining open circuit voltage by visual inspection as taught in Joe with the method for usage planning of Nasle with the motivation to enable a user to determine the open circuit voltage for estimating an electrical state of a battery (Jiang, Abstract, [0182]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nasle in view of Kamga (`Regelzonenubergreifendes Netzengpassmanagement mit optimalen Topologiemassnahmen`, Wuppertal 2009, Chapter 2.4).
	Nasle teaches wherein the predictive assessment of the stability and/or the serviceability is carried out in accordance with the (N-x) criterion ([0062] “Decision engine 212 can also be configured to determine health and performance levels and indicate these levels for the various processes and equipment via HMI 214. All of which, when combined with the analytic capabilities of analytics engine 118 allows the operator to minimize the risk of catastrophic equipment failure by predicting future 
failures and providing prompt, informative information concerning potential/predicted failures before they occur. Avoiding catastrophic failures reduces risk and cost, and maximizes facility performance and up time;” “predicting future failures” teaches the claimed “predictive assessment of the stability and/or the serviceability.”  If a catastrophic failure occurs, then the (N-x) criterion is not fulfilled.).
	Nasle does not explicitly teach, however Kamga teaches a fulfilment of the (N-x) criterion is checked in dependence on time t in that a function for prediction of the anticipated network state is used (para. [0107] of Applicant’s disclosure provides “Definition and use of the (N-x) criterion are described in, for example, the article by KAPTUE KAMGA A., `Regelzonenubergreifendes Netzengpassmanagement mit optimalen Topologiemassnahmen`, Wuppertal 2009, Chapter 2.4. The content of this chapter is hereby included in this application by reference”).
	A person having ordinary skill in the art before the effective filing date of the invention would be motivated to use the (N-x) criterion as taught in Kamga with the method for usage planning of Nasle.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (“Use of known technique to improve similar devices (methods, or products) in the same way”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Azad (U.S. Patent No. 5,698,273) teaches a secondary scanning frequency that is at least an order of magnitude less than a primary scanning frequency.
	Olson (U.S. Patent Application Publication No. 2007/0221872) teaches a system where a second scan frequency may be an order of magnitude less than a first scan frequency.
	Jikihara (U.S. Patent Application Publication No. 2013/0285608) teaches a charging plan including a target remaining charge of the rechargeable battery and a charging process up to achievement of the target remaining charge
	Kerrigan (U.S. Patent Application Publication No. 2014/0188410) teaches parameters used in a model that include open circuit voltage
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628